11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Edward Caruthers
Appellant
Vs.                   No. 11-03-00177-CR B Appeal from Taylor County
State of Texas
Appellee
 
Appellant has filed in this court a motion to
dismiss his appeal.  The motion is
signed by both appellant and his attorney. 
The motion is granted. 
TEX.R.APP.P. 42.2.
The appeal is dismissed.
 
PER CURIAM
 
July 10, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.